Citation Nr: 0726760	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for residuals of a 
cerebral vascular accident, to include as secondary to PTSD.

4.  Entitlement to special monthly compensation based on a 
need for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared before the undersigned Veterans 
Law Judge in August 2006 and delivered sworn testimony via 
video conference hearing in Muskogee, Oklahoma.

The issues of entitlement to service connection for 
hypertension, coronary artery disease, and residuals of a 
cerebral vascular accident are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

At the August 2006 Board video hearing, the veteran requested 
withdrawal of the appeal seeking entitlement to special 
monthly compensation based on a need for the regular aid and 
attendance of another person, or being housebound.


CONCLUSION OF LAW

The veteran having withdrawn his Substantive Appeal as to the 
claim seeking entitlement to special monthly compensation 
based on a need for the regular aid and attendance of another 
person, or being housebound, the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the August 2006 Board video hearing, the veteran requested 
withdrawal of the appeal seeking entitlement to special 
monthly compensation based on a need for the regular aid and 
attendance of another person, or being housebound.  As such, 
there remains no allegation of error of fact or law for 
appellate consideration; the Board has no further 
jurisdiction, and this issue must be dismissed without 
prejudice.  Given the veteran's expression of intent to 
withdraw the claim seeking entitlement to special monthly 
compensation based on a need for the regular aid and 
attendance of another person, or being housebound, discussion 
of fulfillment of VA's duties to notify and assist under the 
Veterans Claims Assistance Act of 2000 (VCAA) is not 
necessary.




ORDER

The appeal seeking entitlement to special monthly 
compensation based on a need for the regular aid and 
attendance of another person, or being housebound, is 
dismissed.


REMAND

In March 2005 the veteran underwent a VA examination for the 
purpose of addressing the medical matters related to the 
service connection claims on appeal.  The service connection 
claims are based, in part, upon the assertion that service-
connected PTSD has aggravated the veteran's hypertension, 
coronary artery disease, and residuals of a cerebral vascular 
accident.  A review of the claims file reveals that the March 
2005 VA examiner did not address the aggravation aspect of 
these claims.  The Board also notes that the March 2005 VA 
examiner indicated that the claims file was not available for 
review (although the examiner did reference medical records 
in the file).

In conjunction with his August 2006 Board video hearing, the 
veteran submitted a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, for the purpose of 
conducting a search for any existing alternative service 
medical records.  The veteran essentially asserts that he 
received treatment for complaints concerning high blood 
pressure during service.  Such records would be relevant to 
the issues on appeal (although the Board notes that the 
veteran's claim primarily deals with service-connection on a 
secondary basis, and, some service medical records, including 
the veteran's service entrance and separation examinations, 
are of record).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should submit the NA Form 
13055 to the NPRC and request all 
available service medical records not 
previously provided, to include inpatient 
and outpatient hospital treatment, and 
records from the Office of the Surgeon 
General (SGO) records.  It must be 
documented in the claims folder whether 
the NPRC responds with a negative reply 
or provides any available records.

2.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine the nature and etiology of each 
of the disabilities at issue.  The 
examiner(s) should offer an opinion, 
based on a review of the record, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
hypertension, coronary artery disease, 
and residuals of a cerebral vascular 
accident are proximately caused by, or 
chronically aggravated by, service-
connected PTSD.  It is imperative that 
the claims file be made available to the 
examiner(s) and reviewed by the 
examiner(s) in connection with the 
examination(s).

3.  The issues of entitlement to service 
connection for hypertension, coronary 
artery disease, and residuals of a 
cerebral vascular accident, to include as 
secondary to PTSD, should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


